Citation Nr: 1503668	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to a compensable rating for residuals of a right knee laceration.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.  In June 2012, he testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia has been manifested by pain, particularly with activities such as using stairs, squatting, and walking distances, flexion limited to 130 degrees, and extension limited to 0 degrees, with pain.

2.  The Veteran's right knee laceration scar is 5 by 1/8 centimeters (cm.), horizontal, superficial, well-healed, stable, and nontender, and has not been productive of any functional impairment or disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-62 (2014).

2.  The criteria for a compensable rating for right knee laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, DCs 7801-05 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Moreover, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  When a knee disorder is already rated under DC 5257, a veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

In addition, a separate rating for arthritis can also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Therefore, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  Further, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint. See VAOPGCPREC 9-04.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran's right knee disability is rated under DC 5260 which provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent); flexion of the leg limited to 45 degrees is rated 10 percent; flexion of the leg limited to 30 degrees is rated 20 percent; and flexion of the leg limited to 15 degrees is rated 30 percent.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent); extension of the leg limited to 10 degrees is rated 10 percent; extension of the leg limited to 15 degrees is rated 20 percent; extension of the leg limited to 20 degrees is rated 30 percent; extension of the leg limited to 30 degrees is rated 40 percent; and extension of the leg limited to 45 degrees is rated 50 percent.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent; moderate is rated 20 percent; and severe is rated 30 percent.  

As to residual scarring, scars not of the head, face, or neck, that are deep and nonlinear are rated under DC 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Scars not of the head, face, or neck, that are superficial and nonlinear are rated 10 percent for area or areas of 144 square inches (sq. in.) (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.  

Scars that are unstable or painful can have a compensable rating under DC 7804.  38 C.F.R. § 4.118.  For other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under DCs 7800-04 are rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

On VA examination in February 2011, the Veteran reported buckling of the right knee, pain going up or down stairs, and daily pain.  He reported that there was no instability, incapacitating episodes, flare-ups, or problems with repetitive use.  He further reported that his knee limited his ability to walk and squat.  On examination, he had a very small, barely noticeable scar, approximately 5 by 1/8 centimeters, horizontal.  The scar was not fixed and was superficial, well-healed, stable, and nontender.  

The Veteran was able to extend the knee to 0 degrees and flex it to 130 degrees, complaining of pain throughout.  There was no instability to varus, valgus, anterior, or posterior stressing.  There was positive patellar grind test and negative McMurray sign.  There was medial and lateral joint line tenderness, but no effusion, cellulitis, or edema noted.  Motor strength was full.  The diagnoses were right knee patellofemoral syndrome and degenerative joint disease.  

February 2011 X-rays revealed minimal medial compartment degenerative change in the right knee and chondrocalcinosis of the right lateral meniscus, with no effusions.

During his June 2012 Board hearing, the Veteran testified that his right knee became weak climbing stairs, and that, if a stairway was narrow, he could not climb stairs straight up and had to climb them laterally and hold onto a guardrail.  He testified that his knee gave way, which had caused him to fall and occurred when he put additional stress on his knee or when he walked for a long period of time, and that he had bone chips in his knee.

In this case, both a rating in excess of 10 percent for right knee chondromalacia and a compensable rating for right knee laceration are denied.  Specifically, the right knee disability has been manifested by pain, particularly with activities such as using stairs, squatting, and walking distances.  However, even considering the Veteran's right knee symptomatology, his disability does not approximate the criteria for a rating of 20 percent or greater, or any separately compensable rating, under any applicable diagnostic code.  

The Veteran's flexion was measured to be to 130 degrees, and extension to 0 degrees.  Even considering that he complained of pain throughout motion, as well as his functional impairment noted above, his disability does not approximate that with range of knee motion limited to either 45 degrees of flexion or 10 degrees of extension.  Thus, neither a rating of 20 percent or neither greater, nor separately compensable ratings under DCs 5260 and 5261 is warranted.  The Board notes that the Veteran has reported his knee becomes weak; objective examination revealed full motor strength.  

Next, while the Veteran has reported his knee giving way, he reported no instability on February 2011 VA examination, none was found on objective stability testing, and recurrent subluxation is not reflected in the record or asserted by the Veteran.  Therefore, a rating under DC 5257 is not warranted.

Also, while the Veteran has asserted "buckling" of the knee, the record does not reflect any findings of dislocated semilunar cartilage, or that the right knee has been productive of frequent episodes of "locking," pain, and effusion into the joint.  Thus, a rating under DC 5258 is not warranted. 

The Board also notes the Veteran's assertion that he has "bone chips" in his right knee that were not recognized by the VA examiner.  However, February 2011 X-rays revealed minimal medial compartment degenerative change in the right knee and chondrocalcinosis of the right lateral meniscus; there was no indication of any such bone chips.  In this regard, while he believes that he has bone chips in his knee, he is not competent to give such an opinion, which is medical in nature.  See Barr, 21 Vet. App. at 308-09.  Moreover, any lay evidence in this regard would be heavily outweighed by the contrary X-ray evidence.  

In addition, there is no separate rating for bone chips and consideration of all the knee symptomatology is accounted for in the various diagnostic codes.  Also, the record reflects no right knee ankylosis, removal of semilunar cartilage, or malunion or nonunion of the tibia and fibula, and therefore any rating under DCs 5256, 5259, or 5262 is not warranted.  

Regarding the residuals of a right knee laceration, such scar was noted on examination to have been 5 by 1/8 cm, horizontal, superficial, well-healed, stable, and nontender.  The record does not reflect, and the Veteran has not asserted, any functional impairment or disabling effects from the scar.  Therefore, a compensable rating for the scar is not warranted under DCs 7801-05.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, weakness, and giving away, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, instability, and limitation of motion (knee) and pain, size, and soft tissue damage (scar).  Mauerhan, 16 Vet. App. at 443.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knee disability is more severe than is reflected by the assigned rating.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disabilities.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, neither a rating in excess of 10 percent for right knee chondromalacia nor a compensable rating for right knee laceration is warranted, and there is no basis for staged rating of the Veteran's disabilities.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  The appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in January 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same January 2011 letter.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA treatment records.  The Veteran contends that the appeal should be remanded to obtain private treatment records from Dr. A., and that the February 2011 VA examination was inadequate because the examiner did not consider such records.  

In accordance with the March 2014 remand instructions, the RO sent the Veteran a March 2014 letter requesting that he provide authorization to obtain records from Dr. A., but he did not reply.  The RO was thus precluded from pursuing further action to obtain these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board therefore finds that another remand to obtain such records is not warranted. 

Also, the Veteran was provided a VA examination of his right knee in February 2011.  The Veteran challenged the examination as superficial; however, a review of the examination report shows that it was thorough and provided the pertinent medical findings and information for rating the knee disability according to the appropriate diagnostic criteria.  In addition to noting the right knee scar, the examiner made numerous orthopedic findings regarding the right knee chondromalacia and diagnosed right knee patellofemoral syndrome and degenerative joint disease.

In an October 2014 Informal Hearing Presentation, the Veteran asserted that the February 2011 VA examination was inadequate based on the examiner's description of the original knee injury in 1968.  However, the examiner made all pertinent findings regarding the right knee function for purposes of rating the disability according to the appropriate criteria based on a thorough, objective physical examination, including range of motion testing, multiple tests of stability, and motor strength testing.  

The examiner also took the Veteran's subjective history and noted his descriptions of his current knee disability.  He has not explained how any history noted by the VA examiner prejudiced or affected any pertinent finding regarding the current disability level of the right knee.  Therefore, the Board finds that the February 2011 VA examination and its associated report were adequate, and that, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for decisions on the claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for right knee chondromalacia is denied.

A compensable rating for residuals of a right knee laceration is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


